McGivern, J.
(dissenting). I dissent. This case singularly turns upon a determination of a factual question. Credibility is the dominant issue. The Trial Justice has made specific findings, to the effect that the plaintiff wife was overborne by her relatives, taken advantage of, signed a paper in a mistaken belief as to its character, at a time of great stress —and as the trier of the facts, he has found her worthy of belief and he has granted her the equitable relief she sought. There is nothing bizarre about his conclusions. They are not at all disassociated from the evidence. To the contrary, the Trial Justice herein has set forth the reasons for his conclusions and disclosed his mental processes in a credible, logical and indeed, a cogent opinion. For this court to reverse his judgment and dismiss the complaint, because we would differently interpert the record, seems to me a usurpation and an eradication of the functions of the Trial Justice. He was there. It was his unique office, not that of an appellate tribunal, to weigh the evidence, perceive and appraise the conflicts, and judge the credibility of the witnesses. All this he has done, in an astute and creditable manner, free *26of error. Because the majority would arrive at a factual conclusion antithetical to his, is not reason sufficient for the extreme action taken. I disagree — and I would affirm.
Stevens, J. P., Stetter, Tilzer and Rabin, JJ., concur in Per Curiam opinion; McGivern, J., dissents in opinion.
Judgment vacating the judgment by confession entered against plaintiff and vacating execution and levy issued thereon, reversed on the law and on the facts and the complaint dismissed, without costs or disbursements. Findings of fact and conclusions of law inconsistent herewith are reversed. Settle order on notice.